108 F.3d 1384
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.FDIC, as the Receiver for Pacific Heritage Bank, Plaintiff-Appellant,v.FAIRWAY COMPLEX INC.;  H. Clay Reavis, Jr., Defendants-Appellees.
No. 95-56771.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1997.*Decided March 11, 1997.

Before:  FARRIS, KOZINSKI and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Appellant, Federal Deposit Insurance Corporation, as receiver for Pacific Heritage Bank, demonstrated in the exhibits to its notice of removal that it had been substituted as a party.  Appellant therefore properly removed under 12 U.S.C. § 1819(b)(2)(B).  As the factual circumstances in the case changed between the first and second removal attempts, the common law prohibition against successive removals does not apply.  See S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492-93 (5th Cir.1996).


3
REVERSED.  NO COSTS.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3